DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action responds to the Request for Continued Examination (RCE) dated April 20, 2022 and submitted by the Representative for the Applicant.
In the presented on the Request for Continuing Evaluation (RCE) dated on April, 20, 2022, claims 1-13 and 15-20 have been amended, no claims have been canceled, and no claims added.
Claims 1-20 are submitted for examination.
Claims 1-20 are currently pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2020 has been entered.

Response to Arguments
Applicant’s remark, filed on April 20, 2022, has claims 1-13 and 15-20 amended, and all other claims previously presented. Among the amended claims, claims 1, 8 and 17 are independent ones.
Applicant’s remark, filed on April 20, 2022 at page 14, indicates, “Claim 8 is objected to because of the following informalities: The claim recites "A computer storage device comprising computer- implemented instructions that, when used by one of more hardware computer processors of the computing device, cause the computing device...". The claim should recite: "A computer storage device comprising computer- implemented instructions stored thereon that, when used by one or more hardware computer processors of a computing device, cause the computing device" Claim 8 has been amended to remove the concerns raised. As such, Applicant respectfully requests withdrawal of the objection to this claim.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous objection to Claim 8 has been withdrawn.
Applicant’s remark, filed on April 20, 2022 at pages 16-18, indicates, “Applicant respectfully submits that the combination of references fails to teach or suggest, "generate an alternative version of the search string using a transformation protocol that replaces original characters with Unicode characters or visually similar characters," … While Hartmann discusses spam senders may disguise filtered words with modifications to the characters of a text, this is different from "generat[ing] an alternative form of the search string using a transformation protocol that replaces original characters with Unicode characters or visually similar characters," as in claim 1. Nothing in Hartmann discusses using a "transformation protocol," to generate an alternative form of a search string, nor does Hartmann discuss performing any transmission of the search string associated with an electronic message. Instead Hartmann uses an entropy based calculation of likelihood that two subsequent characters will occur in a spam/non-spam message. As such Hartmann fails to teach or suggest this aspect of claim 1. Further, Applicant respectfully submits that the combination of references fails to teach or suggest, "access a reverse n-gram map comprising n-grams mapped to a plurality of protected strings, wherein the reverse n-gram map comprises n-grams of alternative forms of the plurality of protected strings, the alternative forms of the plurality of protected strings are generated based on the transformation protocol," as recited in claim 1. Nothing in Hartmann mentions that "a reverse n-gram map comprising n-grams mapped to a plurality of protected strings," much less a reverse n-gram map comprising "n-grams of alternative forms of the plurality of protected strings." Hartmann simply discusses using probability of character sequence occurrence to predict a potential spam message. As such, Hartmann fails to teach or suggest this aspect of claim 1.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous rejection to Claim 1 has been withdrawn.
Claim 1 is allowed based on the prior art of record and the result of updated search. See below for more details.
Applicant’s remark, filed on April 20, 2022 at page 18, indicates, “For at least the reasons discussed above with respect to claim 1, it is respectfully submitted that the combination of references, whether taken alone or in combination, fails to teach or suggest all of the limitations of independent claims 8 and 17.”
Applicant’s argument has been considered and is found not persuasive. 
Hartman teaches a method that comprises detecting “spam” (represents a form of impersonating through email messages) through an Ngram analysis. According to Hartman, a computer system applies this technique to generating an Ngram, and the Ngram comprising an N-character subsequence (string) can be extracted from a sequence of characters in an e-mail or in an e-mail header field for identifying any suspicious activity in a message. It detects and identifies characters that could be replaced in the subject or in text of a message (document) (See Cols. 3-4 of Hartman).  In particular, Examiner submits that Hartman teaches the amended feature limitation, access a reverse n-gram map comprising n-grams mapped to a plurality of protected strings, wherein the reverse n-gram map comprises n-grams of alternative forms of the plurality of protected strings, the alternative forms of the plurality of protected strings are generated based on the transformation protocol; search the reverse n-gram map for a plurality of n-grams of an alternative form of a search string associated with an electronic message; and based on the count, determine that the search string is an instance of fuzzy inclusion of the protected string, by describing in col. 3, lines 48-52; col. 9, lines 17-25; and col. 10, lines 47-55, for example, a spam sender may modify a subject header field of a spam e-mail to replace the letter “o” in “Porn” with the number zero, so that the string will read “P0rn” instead of "Porn”.  That is, the protected string is the word, “Porn”, and the alternative form is “P0rn” with “0” being the replacement character that replaces the character, “o”.  In this case, the n-gram, for example, is “P0”, which comprises the replacement character.  Thus, Hartman specifically discloses a way (i.e., the claimed transformation protocol), to detect, for example, that if numerous unlikely character pairs (i.e., a "q" next to a "z" next to a "w" in a random string or a "p" next to a "0" next to an "r" for "P0rn") are found in an e-mail header, then the header may contain randomization or feature disguise techniques. The numeric weights of the bigrams can be combined to produce an overall value representing the likelihood that an e-mail is spam (see Hartman; Col. 11, lines 35-43). 
LaRosa, on the other hand, teaches a similar technique to detect fraud, impersonation, threats and attacks. As the Ngrams are created, a corpus database is consulted of pre-built terms and phrases supplied both by the users of the system and the makers of the system using statistical and comparative analysis of the terms and the distance of the terms from similar terms, e. g., applying the Levenshtein distance algorithm, to proactively predict the types of communications these terms are related to so they can be contextually labeled for later determining if the message will be quarantining, or isolated, or going forward for later manual review or modifying the message to send to recipients with a warning indicator of risk.  Examiner submits that LaRosa further teaches the amended limitation, based on determining that the search string is the instance of fuzzy inclusion of the protected string, execute a modification operation associated with the electronic message, in Col. 23, lines 8-12, with the Boolean flag value as the indication.
Finally, Huffner discloses a new system, method, and computer program product for classifying domain names by categorizing substrings of the domain names. For example, a domain name may be determined as being relevant to a brand name, or as not relevant to the brand name. For example, the relevance may be determined as a relevancy measurement, with regard to the brand name. In some embodiments, a domain name, a seed value, and an identification of a substring of the domain name may be obtained by a computer embodying a domain engineering analyzer disclosed herein. The substring is an exact match, or an approximate match to the seed value. The seed value may include the brand name. A set of features may be determined, the set of features including processed key-value pairs that encode information about terms included as substrings in the domain name. The determining may include obtaining a language model for each term, analyzing a cluster of language models closest to the obtained language model, and determining and scoring a relevance of each term to the seed value, based on the analyzing. Examiner submits that Huffner teaches the amended limitation, based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map, in col. 9, lines 16-21.
Therefore, Examiner respectfully submits that the references of Hartman, LaRosa and Huffner, when in combination, still renders the amended independent claims 8 and 17 obvious.
Applicant’s remark, filed on April 20, 2022 at page 18, indicates, “Accordingly, the combination of references fails to teach or suggest the features of dependent claims 2-7, 9-16, and 18-20 by the virtue of the dependency. Withdrawal of the rejection of claims 2-7, 9-16, and 18-20 is respectfully requested.”
Regarding claims 2-7, they are based on their respective dependency to claim 1.
Regarding claims 9-16, claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding Claims 11-16, the argument is considered and addressed in above item 11. 
Regarding claims 18-20, claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding Claim 19, the argument is considered and addressed in above item 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "…the alternative forms of the plurality of protected strings are generated based on the transformation protocol.”  There is insufficient antecedent basis for the limitation, “the transformation protocol”, and the limitation fails to particularly point out and distinctly claim the subject matter.  Appropriate correction is required.
Claim 17 recites the limitation "…the alternative forms of the plurality of protected strings are generated based on the transformation protocol.”  There is insufficient antecedent basis for the limitation, “the transformation protocol”, and the limitation fails to particularly point out and distinctly claim the subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 7,555,523) in view of LaRosa et al. (US 10,116,678) hereinafter LaRosa in further view of Huffner et al. (US 10,673,814) hereinafter Huffner.
As per claim 8, Hartman teaches a computer storage device comprising computer- implemented instructions stored thereon that, when used by one or more hardware computer processors of a computing device, cause the computing device (Hartmann, Col. 2, lines 6 – 8; “The present invention comprises methods, systems, and computer readable media for detecting spam e-mail by extracting generalized Ngrams from a section of an e-mail.” … Col. 17, Claim 18; “a processor configured to execute the software portions stored by the computer readable medium.”) to: 



access a reverse n-gram map comprising n-grams mapped to a plurality of protected strings, wherein the reverse n-gram map comprises n-grams of alternative forms of the plurality of protected strings, the alternative forms of the plurality of protected strings are generated based on the transformation protocol (Hartmann, Col. 3, lines 48 – 52; “The subsequences extracted are Ngrams and can be used in Ngram analysis. Ngram analysis is a method for text analysis that is traditionally employed in the field of lexicography. An Ngram is an N-letter subsequence taken from selected text.” … Col. 4, lines 19 – 33; “As an example of the division of e-mails 104 into character classes, consider the following example e-mail 104 subject header: Tope_ 100_hits_!!!  In this and the other examples, the character “_” is used to represent white space. This e-mail subject header can be divided into trigrams, for example. The example header includes four different types of characters: alphabetic, numeric, punctuation, and white space. If the example header is divided into trigrams in which all four of these character types are treated the same and are not subdivided into separate classes, then the single universal character trigrams would appear as follows: Top, op_, p_1, _10, 100, 00_, 0_h, _hi, hit, its, ts!, s!!, !!!” … Col. 10, lines 58-63; “Examples of typical spam e-mail 104 headers that use feature disguise techniques are as follows (with words using feature disguise techniques underlined): (1) Obtain Viaqr@ without prescription (2) No closing cost m0rtgagerefinancing” … Col. 10, lines 47-55; “For example, the terms “FREE” or “PORN” might be words typically found in spam e-mails 104 that spam filters use to identify an e-mail 104 or a bulk e-mailing as spam. Spam senders may try to disguise these words that are highly associated with spam e-mails 104. For example, a spam sender may modify a Subject header field of a spam e-mail 104 to replace the letter “o” in “Porn” with the number zero, so that the string will read “Porn” instead of "Porn.” … Col. 11, lines 35-42; “If numerous unlikely character pairs (i.e., a “q” next to a “z” next to a “w” in a random string or a “p” next to a “0” next to an “r” for “Porn”) are found in an e-mail 104 header, then the header may contain randomization or feature disguise techniques. The numeric weights of the bigrams can be combined to produce an overall value representing the likelihood that an e-mail 104 is spam or non-spam.” Examiner submits that Hartman specifically discloses a way (i.e., the claimed transformation protocol), to detect, for example, that if numerous unlikely character pairs (i.e., a "q" next to a "z" next to a "w" in a random string or a "p" next to a "0" next to an "r" for "P0rn") are found in an e-mail header, then the header may contain randomization or feature disguise techniques.);
search the reverse n-gram map for a plurality of n-grams of an alternative form of a search string associated with an electronic message (Hartmann, Col. 13, lines 59 – 66; “Once the spam manager 101 has iterated 504 the subsequences, the spam manager 101 looks up 506 these subsequences or Ngrams in the table and retrieves 508 the numeric weights associated with each of the Ngrams. The spam manager 101 then combines 510 each of the retrieved numeric weights for the pairs/sets of characters into an entropy-based metric for the whole character sequence extracted from the e-mail 104.” … Col. 3, lines 55 – 59; “To illustrate, in the word “example,” the unigrams are the letters “e,” “x,” “a,” “m,” “p,” “l,” and “e,” while the bigrams are “ex,” “xa,” “am,” “mp,” “p,” and “le,” and the trigrams are “exa,” “xam,” “amp,” “mpl” and “ple” … Col. 4, lines 19 – 33; “As an example of the division of e-mails 104 into character classes, consider the following example e-mail 104 subject header: Tope_ 100_hits_!!!  In this and the other examples, the character “_” is used to represent white space. This e-mail subject header can be divided into trigrams, for example. The example header includes four different types of characters: alphabetic, numeric, punctuation, and white space. If the example header is divided into trigrams in which all four of these character types are treated the same and are not Subdivided into separate classes, then the single universal character trigrams would appear as follows: Top, op_, p_1, _10, 100, 00_, 0_h, _hi, hit, its, ts!, s!!, !!!” … Col. 4, lines 54 – 62; “For example, if trigrams or if a combination of trigrams and bigrams are found to be the most effective in discriminating between spam and non-spam, then the method of the present invention could incorporate the use of trigrams or a combination of trigrams and bigrams. If the Ngrams are found to be most effective in spam discrimination when the characters are treated as a single class or when the characters are divided into particular subclasses” … Col. 15, lines 40 – 52; “the collections comprising a spam dictionary of Ngrams that are commonly found in spam e-mail and a non-spam dictionary of Ngrams that are commonly found in non-spam e-mail, each Ngram in each dictionary having a weight value associated with it, the weight value in the spam dictionary representing the relative occurrence frequency of the Ngram in spam e-mail and the weight value in the non-spam dictionary representing the relative occurrence frequency of the Ngram in non-spam e-mail, wherein the comparing step comprises: the spam manager searching one or more of the dictionaries for Ngrams matching the subsequences.” );
[based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map];
based on the count, determine that the search string is an instance of fuzzy inclusion of the protected string (Hartmann, Col. 9, lines 17-25; “After looking up 506 the Ngrams in the dictionary and retrieving 508 the associated numeric weights, the spam manager 101 combines 510 the set of retrieved numeric weights using a discrimination function to produce a total spam/non spam likelihood measure. The discrimination function could exploit any of a variety of discrimination methods including Bayesian networks, neural networks, latent semantic analysis, fuzzy discrimination, genetic algorithms, simple heuristic methods, and the like.”) (Hartmann, Col. 15, lines 40 – 52; “the collections comprising a spam dictionary of Ngrams that are commonly found in spam e-mail and a non-spam dictionary of Ngrams that are commonly found in non-spam e-mail, each Ngram in each dictionary having a weight value associated with it, the weight value in the spam dictionary representing the relative occurrence frequency of the Ngram in spam e-mail and the weight value in the non-spam dictionary representing the relative occurrence frequency of the Ngram in non-spam e-mail, wherein the comparing step comprises: the spam manager searching one or more of the dictionaries for Ngrams matching the subsequences”); and 
[based on determining that the search string is the instance of fuzzy inclusion of the protected string, execute a modification operation associated with the electronic message].
However, Hartmann does not expressly teaches:
based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map
based on determining that the search string is the instance of fuzzy inclusion of the protected string, execute a modification operation associated with the electronic message.
But, LaRosa teaches:
based on determining that the search string is the instance of fuzzy inclusion of the protected string, execute a modification operation associated with the electronic message (LaRosa Col. 23, lines 8-12; “Quarantining, or otherwise isolating, messages that are over the organizational tolerance level of risk points going forward for later manual review or modifying the message to send to recipients with a warning of risk score data.” … Col. 23, lines 28-31; “Setting the Boolean flag value to 1 in the social graph marking the fraudulent email address as a known malicious email address for future risk scoring consideration.”).
Hartmann and LaRosa are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for detecting impersonation methods and/or techniques to improve security in electronic communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LaRosa system into Hartmann system, with a motivation to provide a platform to detects and prevents electronic communications impersonation and insider threat communications by a combination of social network graph communications analysis, coupled with algorithms designed to profile and learn the communications patterns and linguistics used in the electronic communications in corporate social circles (LaRosa, Col. 5, lines 45-51).
However, the combination of Hartmann and LaRosa does not expressly teach:
based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map;
But Huffner teach:
based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map (Huffner, Col. 9, lines 16 – 21; “In some embodiments, an analysis may determine a count of how many times a particular term appears as a substring in domain names owned by the brand. For example, another analysis may determine a count of how many times a particular term appears as a substring in all domain names that contain the brand name as a substring.” … Col. 10, lines 7-13; “an n-gram is a contiguous sequence of n items from a given sequence of text or speech. For example, an n-gram of size 2 is referred to as a bigram. Skilled artisans appreciate that the similarity or closeness between two text strings from a finite alphabet can be algorithmically quantified using a ratio of bigram similarity and distance.”).
Hartmann, LaRosa and Huffner are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing detecting impersonation methods and/or techniques to improve security in electronic communication systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huffner system into Hartmann-LaRosa system, with a motivation to provide systems and methods for classifying domain names using language models. (Huffner, Col. 2, lines 9 – 10.).

As per Claim 11, the combination of Hartmann, LaRosa and Huffner teaches the computer storage device of claim 8, Hartman teach wherein the instructions further cause the computing device to create the reverse n-gram map for the protected string of the plurality of protected strings by associating the protected string with each n-gram of the protected string in a data structure representing the reverse n-gram map (Hartmann, Col. 3, lines 48 – 52; “The Subsequences extracted are Ngrams and can be used in Ngram analysis. Ngram analysis is a method for text analysis that is traditionally employed in the field of lexicography. An Ngram is an N-letter subsequence taken from selected text.” … Col. 3, lines 55 – 59; “To illustrate, in the word “example,” the unigrams are the letters “e,” “x,” “a,” “m,” “p,” “l,” and “e,” while the bigrams are “ex,” “xa,” “am,” “mp,” “pl, and “le,” and the trigrams are “exa,” “xam,” “amp,” “mpl,” and “ple.”) (Col. 4, lines 19 – 45 and 54 – 62; “As an example of the division of e-mails 104 into character classes, consider the following example e-mail 104 subject header: Tope 100 hits !!!
In this and the other examples, the character “_ ” is used to represent white space. This e-mail Subject header can be divided into trigrams, for example. The example header includes four different types of characters: alphabetic, numeric, punctuation, and white space. If the example header is divided into trigrams in which all four of these character types are treated the same and are not Subdivided into separate classes, then the single universal character trigrams would appear as follows:
Top, op , p  1, 10, 100, 00 , 0  h, hi, hit, its, ts!, s!!, !!!
Alternatively, the characters can be divided into four separate classes, or into fewer classes. For example, there can be one class that includes alphabetic and numeric characters, and one class that includes white space and punctuation. There could alternatively be a class for numerical characters and a class for alphabetic characters, and the punctuation and white space could be excluded from the Ngram extraction. Any other combination of classes can be created. As an example, if the characters are divided into three separate classes, one class for alphabetic, one for numeric, and one for punctuation, the trigrams would appear as follows: Top, 100, hit, its, !!! ”) (Col. 4, lines 54 – 62; “For example, if trigrams or if a combination of trigrams and bigrams are found to be the most effective in discriminating between spam and non-spam, then the method of the present invention could incorporate the use of trigrams or a combination of trigrams and bigrams. If the Ngrams are found to be most effective in spam discrimination when the characters are treated as a single class or when the characters are divided into particular subclasses”).

As per claim 17, Hartmann teaches an apparatus for detecting impersonation, comprising: one or more hardware computer processors (Hartmann, Col. 17, Claim 18; “a processor configured to execute the software portions stored by the computer readable medium.”); Page 6 of 16Application No. 16/201,860Attorney Docket No. 405161-US-NP/28841.316790 Response Filed 08/30/2021 Reply to Non-Final Office Action of: 04/29/2021
computer memory storing computer-usable instructions that, when used by the one or more hardware computer processors, cause the one or more hardware computer processors to perform operations (Hartmann, Col. 2, lines 6 – 8; “The present invention comprises methods, systems, and computer readable media for detecting spam e-mail by extracting generalized Ngrams from a section of an e-mail.” … Col. 17, Claim 18; “a processor configured to execute the software portions stored by the computer readable medium.”);
the operations comprising: 
accessing a reverse n-gram map comprising n-grams mapped to a plurality of protected strings, wherein the reverse n-gram map comprises n-grams of alternative forms of the plurality of protected strings, the alternative forms of the plurality of protected strings are generated based on the transformation protocol (Hartmann, Col. 3, lines 48 – 52; “The subsequences extracted are Ngrams and can be used in Ngram analysis. Ngram analysis is a method for text analysis that is traditionally employed in the field of lexicography. An Ngram is an N-letter subsequence taken from selected text.” … Col. 4, lines 19 – 33; “As an example of the division of e-mails 104 into character classes, consider the following example e-mail 104 subject header: Tope_ 100_hits_!!!  In this and the other examples, the character “_” is used to represent white space. This e-mail subject header can be divided into trigrams, for example. The example header includes four different types of characters: alphabetic, numeric, punctuation, and white space. If the example header is divided into trigrams in which all four of these character types are treated the same and are not subdivided into separate classes, then the single universal character trigrams would appear as follows: Top, op_, p_1, _10, 100, 00_, 0_h, _hi, hit, its, ts!, s!!, !!!” … Col. 10, lines 58-63; “Examples of typical spam e-mail 104 headers that use feature disguise techniques are as follows (with words using feature disguise techniques underlined): (1) Obtain Viaqr@ without prescription (2) No closing cost m0rtgagerefinancing” … Col. 10, lines 47-55; “For example, the terms “FREE” or “PORN” might be words typically found in spam e-mails 104 that spam filters use to identify an e-mail 104 or a bulk e-mailing as spam. Spam senders may try to disguise these words that are highly associated with spam e-mails 104. For example, a spam sender may modify a Subject header field of a spam e-mail 104 to replace the letter “o” in “Porn” with the number zero, so that the string will read “Porn” instead of "Porn.” … Col. 11, lines 35-42; “If numerous unlikely character pairs (i.e., a “q” next to a “z” next to a “w” in a random string or a “p” next to a “0” next to an “r” for “Porn”) are found in an e-mail 104 header, then the header may contain randomization or feature disguise techniques. The numeric weights of the bigrams can be combined to produce an overall value representing the likelihood that an e-mail 104 is spam or non-spam.” Examiner submits that Hartman specifically discloses a way (i.e., the claimed transformation protocol), to detect, for example, that if numerous unlikely character pairs (i.e., a "q" next to a "z" next to a "w" in a random string or a "p" next to a "0" next to an "r" for "P0rn") are found in an e-mail header, then the header may contain randomization or feature disguise techniques.);
 searching the reverse n-gram map for a plurality of n-grams of an alternative form of a search string associated with an electronic message (Hartmann, Col. 13, lines 59 – 66; “Once the spam manager 101 has iterated 504 the subsequences, the spam manager 101 looks up 506 these subsequences or Ngrams in the table and retrieves 508 the numeric weights associated with each of the Ngrams. The spam manager 101 then combines 510 each of the retrieved numeric weights for the pairs/sets of characters into an entropy-based metric for the whole character sequence extracted from the e-mail 104.” … Col. 3, lines 55 – 59; “To illustrate, in the word “example,” the unigrams are the letters “e,” “x,” “a,” “m,” “p,” “l,” and “e,” while the bigrams are “ex,” “xa,” “am,” “mp,” “p,” and “le,” and the trigrams are “exa,” “xam,” “amp,” “mpl” and “ple” … Col. 4, lines 19 – 33; “As an example of the division of e-mails 104 into character classes, consider the following example e-mail 104 subject header: Tope_ 100_hits_!!!  In this and the other examples, the character “_” is used to represent white space. This e-mail subject header can be divided into trigrams, for example. The example header includes four different types of characters: alphabetic, numeric, punctuation, and white space. If the example header is divided into trigrams in which all four of these character types are treated the same and are not Subdivided into separate classes, then the single universal character trigrams would appear as follows: Top, op_, p_1, _10, 100, 00_, 0_h, _hi, hit, its, ts!, s!!, !!!” … Col. 4, lines 54 – 62; “For example, if trigrams or if a combination of trigrams and bigrams are found to be the most effective in discriminating between spam and non-spam, then the method of the present invention could incorporate the use of trigrams or a combination of trigrams and bigrams. If the Ngrams are found to be most effective in spam discrimination when the characters are treated as a single class or when the characters are divided into particular subclasses” … Col. 15, lines 40 – 52; “the collections comprising a spam dictionary of Ngrams that are commonly found in spam e-mail and a non-spam dictionary of Ngrams that are commonly found in non-spam e-mail, each Ngram in each dictionary having a weight value associated with it, the weight value in the spam dictionary representing the relative occurrence frequency of the Ngram in spam e-mail and the weight value in the non-spam dictionary representing the relative occurrence frequency of the Ngram in non-spam e-mail, wherein the comparing step comprises: the spam manager searching one or more of the dictionaries for Ngrams matching the subsequences.” );
[based on searching the reverse n-gram map, determining a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map]; 
based on the count, determining that the search string is an instance of fuzzy inclusion of the protected string (Hartmann, Col. 9, lines 17-25; “After looking up 506 the Ngrams in the dictionary and retrieving 508 the associated numeric weights, the spam manager 101 combines 510 the set of retrieved numeric weights using a discrimination function to produce a total spam/non spam likelihood measure. The discrimination function could exploit any of a variety of discrimination methods including Bayesian networks, neural networks, latent semantic analysis, fuzzy discrimination, genetic algorithms, simple heuristic methods, and the like.”) (Hartmann, Col. 15, lines 40 – 52; “the collections comprising a spam dictionary of Ngrams that are commonly found in spam e-mail and a non-spam dictionary of Ngrams that are commonly found in non-spam e-mail, each Ngram in each dictionary having a weight value associated with it, the weight value in the spam dictionary representing the relative occurrence frequency of the Ngram in spam e-mail and the weight value in the non-spam dictionary representing the relative occurrence frequency of the Ngram in non-spam e-mail, wherein the comparing step comprises: the spam manager searching one or more of the dictionaries for Ngrams matching the subsequences”); and Page 9 of 19Application No. 16/201,860405161-US-NP/316790 Response Filed 4/20/2022 Reply to Final Office Action of: 12/27/2021
[based on determining that the search string is the instance of fuzzy inclusion of the protected string, execute a modification operation associated with the electronic message].
However, Hartmann does not expressly teaches:
based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map
based on determining that the search string is the instance of fuzzy inclusion of the protected string, execute a modification operation associated with the electronic message.
But, LaRosa teaches:
based on determining that the search string is the instance of fuzzy inclusion of the protected string, execute a modification operation associated with the electronic message (LaRosa Col. 23, lines 8-12; “Quarantining, or otherwise isolating, messages that are over the organizational tolerance level of risk points going forward for later manual review or modifying the message to send to recipients with a warning of risk score data.” … Col. 23, lines 28-31; “Setting the Boolean flag value to 1 in the social graph marking the fraudulent email address as a known malicious email address for future risk scoring consideration.”).
Hartmann and LaRosa are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for detecting impersonation methods and/or techniques to improve security in electronic communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LaRosa system into Hartmann system, with a motivation to provide a platform to detects and prevents electronic communications impersonation and insider threat communications by a combination of social network graph communications analysis, coupled with algorithms designed to profile and learn the communications patterns and linguistics used in the electronic communications in corporate social circles (LaRosa, Col. 5, lines 45-51).
However, the combination of Hartmann and LaRosa does not expressly teach:
based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map;
But Huffner teach:
based on searching the reverse n-gram map, determine a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map (Huffner, Col. 9, lines 16 – 21; “In some embodiments, an analysis may determine a count of how many times a particular term appears as a substring in domain names owned by the brand. For example, another analysis may determine a count of how many times a particular term appears as a substring in all domain names that contain the brand name as a substring.” … Col. 10, lines 7-13; “an n-gram is a contiguous sequence of n items from a given sequence of text or speech. For example, an n-gram of size 2 is referred to as a bigram. Skilled artisans appreciate that the similarity or closeness between two text strings from a finite alphabet can be algorithmically quantified using a ratio of bigram similarity and distance.”).
Hartmann, LaRosa and Huffner are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing detecting impersonation methods and/or techniques to improve security in electronic communication systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huffner system into Hartmann-LaRosa system, with a motivation to provide systems and methods for classifying domain names using language models. (Huffner, Col. 2, lines 9 – 10.).

As per Claim 19, the combination of Hartmann LaRosa and Huffner teaches: the apparatus of claim 17, Hartmann teach the operations further comprising creating the reverse n-gram map for the protected string of the plurality of protected strings by associating the protected string with each n-gram of the protected string in a data structure representing the reverse n-gram map (Hartmann, Col. 3, lines 48 – 52; “The Subsequences extracted are Ngrams and can be used in Ngram analysis. Ngram analysis is a method for text analysis that is traditionally employed in the field of lexicography. An Ngram is an N-letter subsequence taken from selected text.” … Col. 3, lines 55 – 59; “To illustrate, in the word “example,” the unigrams are the letters “e,” “x,” “a,” “m,” “p,” “l,” and “e,” while the bigrams are “ex,” “xa,” “am,” “mp,” “pl, and “le,” and the trigrams are “exa,” “xam,” “amp,” “mpl,” and “ple.”) (Col. 4, lines 19 – 45 and 54 – 62; “As an example of the division of e-mails 104 into character classes, consider the following example e-mail 104 subject header: Tope 100 hits !!!
In this and the other examples, the character “_ ” is used to represent white space. This e-mail Subject header can be divided into trigrams, for example. The example header includes four different types of characters: alphabetic, numeric, punctuation, and white space. If the example header is divided into trigrams in which all four of these character types are treated the same and are not Subdivided into separate classes, then the single universal character trigrams would appear as follows:
Top, op , p  1, 10, 100, 00 , 0  h, hi, hit, its, ts!, s!!, !!!
Alternatively, the characters can be divided into four separate classes, or into fewer classes. For example, there can be one class that includes alphabetic and numeric characters, and one class that includes white space and punctuation. There could alternatively be a class for numerical characters and a class for alphabetic characters, and the punctuation and white space could be excluded from the Ngram extraction. Any other combination of classes can be created. As an example, if the characters are divided into three separate classes, one class for alphabetic, one for numeric, and one for punctuation, the trigrams would appear as follows: Top, 100, hit, its, !!! ”) (Col. 4, lines 54 – 62; “For example, if trigrams or if a combination of trigrams and bigrams are found to be the most effective in discriminating between spam and non-spam, then the method of the present invention could incorporate the use of trigrams or a combination of trigrams and bigrams. If the Ngrams are found to be most effective in spam discrimination when the characters are treated as a single class or when the characters are divided into particular subclasses”).

Claims 12–16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 7,555,523) in view of LaRosa et al. (US 10,116,678) hereinafter LaRosa and Huffner et al. (US 10,673,814) hereinafter Huffner as applied to claim 8 above, and in further view of Medelyan et al. (US 2014/0074886) hereinafter Medelyan.
As per Claim 12, the combination of Hartmann, LaRosa and Huffner teaches: the computer storage device of claim 8.
However the combination of Hartmann and LaRosa does not expressly teaches:
the instructions further cause the computing device to:
assign a type to the instance of fuzzy inclusion of the protected string in the search string based on a characteristic of the instance of fuzzy inclusion.
But, Medelyan teaches: 
the instructions further cause the computing device to:
assign a type to the instance of fuzzy inclusion of the protected string in the search string based on a characteristic of the instance of fuzzy inclusion (Medelyan, Parag. [0023]; “The metadata at RDF 200 may include an identifier (or locator) 202 for a document 105 from which the ngram was extracted, position information 208 for the ngram, map ping(s) 212 to one or more candidate concepts 210 extracted from knowledge bases at 115 (or annotated at 120), entity type information 203 for the ngram, a probability score 204 representative of how likely the ngram is of a particular entity type. For example, ngram “Sydney can be an entity of types “location'” or “person”, and the probability of each entity type differs depending on the context. The metadata at 200 may also include one or more candidate concepts 210 connected to the ngram 206 via a disambiguation candidate relation 212.”).
Hartmann, LaRosa, Huffner and Medelyan are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing detecting impersonation methods and/or techniques to improve security in electronic communication systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Medelyan system into Hartmann-LaRosa-Huffner system, with a motivation to provide allowing the text found in documents to be organized into a hierarchy to enable searching documents, browsing documents, organizing documents, and the like. The taxonomy may comprise a hierarchy of labels identifying concepts and Sub-concepts in the documents, which can be used to facilitate searching documents stored within an enterprise as well as documents accessible via the Internet. (Medelyan, Parag. [0002]).

As per Claim 13, the combination of Hartmann, LaRosa, Huffner and Medelyan teaches the computer storage device of claim 12. Medelyan further teaches: the instruction further cause the computing device to: 
locate a start index and an end index for the instance of fuzzy inclusion (Medelyan, Parag. [0023]; “The metadata at 200 may also include one or more candidate concepts 210 connected to the ngram 206 via a disambiguation candidate relation 212. This relation 212 captures the confidence with which the concept extraction links an ngram to a given concept. The concept itself may be described as a series of labels 210 (or strings). Such as its preferred name (prefLabel) and one or more alternative names (altLabel). To illustrate, the ngram “San Francisco' (which corresponds to an entity extracted from the document at 115) may also be identified as an entity having an entity type 203 “Location' and a position 208 with a start index 0 and end index 12 (which is the index of the last character in the string), although other entity types (e.g., person, places, organization, events, and the like) and indexes may be used as well based on a given ngram. The ngram “San Francisco' may be also mapped to candidate concepts 206 “San Francisco”.”) by minimizing an editing distance between the protected string and a substring of the search string determined by the start index and the end index ((Medelyan, Parag. [0038]; “In implementations utilizing the Levenshtein Distance (LD), it measures the lexical variation of pairs of labels. Specifically, the Levenshtein Distance between two labels may be determined as the minimum number of edits needed to transform one label, such as “apple” into the other label “apples, with the allowable edit operations being insertion, deletion, or substitution of a single character. For example, the Levenshtein Distance may be calculated between each of labels for the ngram and each one of the labels for the candidate concepts to determine whether the ngram and the candidate concepts are likely to be similar.”); and
assign the type based on the start index, the end index, or the editing distance (Medelyan, Parag. [0037]; “Referring again to FIG. 3, a distance measure may be determined at 315 to assess the similarity or relatedness between the sets of labels. For example, the semantic relatedness between the ngram and each of the ambiguous/candidate concepts may be determined by comparing the sets of labels associated with the ngram to the sets of labels associated with candidate concepts. In some implementations, the sets of labels associated with the ngram are compared to each of the sets of labels associated with each of the candidate concepts based on a Levenshtein Distance (LD), although other metrics may be used as well.”).

As per Claim 14, the combination of Hartmann, LaRosa, Huffner and Medelyan teaches: the computer storage device of claim 12. Medelyan further teaches: wherein the type is assigned based on respective lengths or cases of the protected string and the search string (Medelyan, Parag. [0023]; “To illustrate, the ngram “San Francisco' (which corresponds to an entity extracted from the document at 115) may also be identified as an entity having an entity type 203 “Location' and a position 208 with a start index 0 and end index 12 (which is the index of the last character in the string), although other entity types (e.g., person, places, organization, events, and the like) and indexes may be used as well based on a given ngram.”).

As per Claim 15, the combination of Hartmann, LaRosa, Huffner and Medelyan teaches: the computer storage device of claim 12.  Hartmann further teaches: wherein the characteristic of the instance of fuzzy inclusion includes a delimiter in the search string, a language used in the search string, or a count of languages used in the search string (Hartmann, Col. 14, lines 15 – 59; “The Simplified Spelling Society, www.simplifiedspelling.org) of increasingly likely (decreasing entropy) character sequences as examples of how an entropy-based metric can distinguish relative degrees of character sequence randomness and do so effectively across different natural languages.
(a) ZEWRTZYNDADXESYJRQY-WGECIJJ-CBVKRBOPQZB-YMBUABWLBTQCNIK
(b) AI-NGAE-ITF-NNR-ASAEV-OIE-BAINTHA-HYROO-POER-SETRYGAIE
(c) URTESHETHING-AD-E-AT-FOULE-ITHALIORT-WACT-C-STE-MINTSA
(d) IANKS-CAN-OU-ANG-RLER-THATTED-OF-TO-SH-OR-OF-TO-HAVEME
(e) JOU-MOUETAS-DE-MONNERNAISSAINS-BEMEUS-VREH-PRE-TU-DE
(f) BET-F-REINER-SOMMEIT-SINACH-OSST-BETT-OER-ZUM-WIE-BEST
(g) RAMA-DE-LLA-EL-GUIA-IMO-SUS-CONDIAS-SU-E-UNCONDADADO
In the above list of random character sequences having different entropy-based metric values, example (a) shows a maximum entropy character sequence, where each character is equally likely. Example (b) shows a character sequence exhibiting English language unigram probabilities or single character relative frequencies based on natural English text. Example (b) demonstrates less entropy than example (a). Example (c) shows a character sequence exhibiting English language bigram probabilities or character pair relative frequencies based on natural English text. Example (c) demonstrates less entropy than example (b). Example (d) shows a character sequence exhibiting English language trigram probabilities or character triplet relative frequencies based on natural English text. Example (d) demonstrates less entropy than example (c). Example (e) shows a character sequence exhibiting French language trigram probabilities or character triplet relative frequencies based on natural French text. Example (f) shows a character sequence exhibiting German language trigram probabilities and Example (g) shows a character sequence exhibiting Spanish language trigram probabilities.”).

As per Claim 16, the combination of Hartmann, LaRosa, Huffner and Medelyan teaches the computer storage device of claim 12.  Hartmann further teaches: the instructions further cause the computing device to:
use the type of the instance of fuzzy inclusion as a feature to train a neural network (Hartmann, Col. 9, lines 21 – 36; “The discrimination function could exploit any of a variety of discrimination methods including Bayesian networks, neural networks, latent semantic analysis, fuzzy discrimination, genetic algorithms, simple heuristic methods, and the like. As an example, one methodology could include the use of neural networks, in which the network is trained against both spam and non-spam. The training steps involve analyzing words that occur in samples and their frequency of occurrence. Words that are common to both sample sets are eliminated, and a list of words common to spam and a list of words common to non-spam are left. Using the word list common to spam and the spam sample set, the network is trained to recognize spam. Similarly, using the word list common to non-spam and the non-spam sample set, the network is trained to recognize non-spam.”); and
utilize the neural network to detect fuzzy inclusions in the electronic messages (Hartmann, Col. 9, lines 26 – 28; “As an example, one methodology could include the use of neural networks, in which the network is trained against both spam and non-spam.”).

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowed based on the amendment presented dated on April 20, 2022.
The further amended independent claim 1 now recites limitations, as follows:
A computer-implemented method, comprising:
accessing a search string associated with an electronic message; 
generating an alternative form of the search string using a transformation protocol that replaces original characters with Unicode characters or visually similar characters; 
identifying a plurality of n-grams of the alternative form of the search string; 
accessing a reverse n-gram map comprising n-grams mapped to a plurality of protected strings, wherein the reverse n-gram map comprises n-grams of alternative forms of the plurality of protected strings, the alternative forms of the plurality of protected strings are generated based on the transformation protocol; 
searching the reverse n-gram map for the plurality of n-grams of the alternative form of the search string;
based on searching the reverse n-gram map, determining a count of the plurality of n-grams of the alternative form of the search string that correspond to a protected string of the plurality of protected strings associated with the reverse n- gram map; based on the count, determining that the search string is an instance of fuzzy inclusion of the protected string; and
based on determining that the search string is the instance of fuzzy inclusion of the protected string, executing a modification operation associated with the electronic message.
The cited reference by Hartman (US 7,555,523) teaches a method that comprises detecting “spam” (represents a form of impersonating through email messages) through an Ngram analysis. According to Hartman, a computer system applies this technique to generating an Ngram, and the Ngram comprising an N-character subsequence (string) can be extracted from a sequence of characters in an e-mail or in an e-mail header field for identifying any suspicious activity in a message. It detects and identifies characters that could be replaced in the subject or in text of a message (document) (See Cols. 3-4 of Hartman). Hartman specifically discloses a way, to detect, for example, that if numerous unlikely character pairs (i.e., a "q" next to a "z" next to a "w" in a random string or a "p" next to a "0" next to an "r" for "P0rn") are found in an e-mail header, then the header may contain randomization or feature disguise techniques. The numeric weights of the bigrams can be combined to produce an overall value representing the likelihood that an e-mail is spam (see Hartman; Col. 11, lines 35-43).
The cited reference by LaRosa et al. (US 10,116,678) teaches a similar technique to detect fraud, impersonation, threats and attacks. As the Ngrams are created, a corpus database is consulted of pre-built terms and phrases supplied both by the users of the system and the makers of the system using statistical and comparative analysis of the terms and the distance of the terms from similar terms, e. g., applying the Levenshtein distance algorithm, to proactively predict the types of communications these terms are related to so they can be contextually labeled for later determining if the message will be quarantining, or isolated, or going forward for later manual review or modifying the message to send to recipients with a warning indicator of risk. 
Updated search has been conducted on the claims in the applicant’s amendment and yielded the following pertinent reference(s):
Rajan et al. (US 2006/0149820): the invention relates to a method for detecting undesirable e-mails is disclosed. The method includes collecting a plurality of undesirable e-mails, arranging the plurality of undesirable e-mails into a plurality of groups and generating, for each group, at least one token (a string of contiguous characters (of fixed or non-fixed length)), thereby producing a plurality of tokens for the plurality of undesirable e-mails.
Yu (US 8,918,466): the invention relates to an embodiment that takes into account statistics of erroneous and intentional misspellings. Groups of similar content items (e.g., words, phrases, images, ASCII text, etc.) are correlated and analysis can proceed after substitution of items in the group with other items in the group so that a more accurate detection of “sameness” of content can be achieved. The presence of intentionally misspelled spam-like words is also used as an indication that a message could be spam.
However, neither the previous cited prior-art references nor pertinent reference(s) identified from the updated search would, either singularly or in combination, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 2-7 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 9-10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the applied prior art references, taken alone or in combination, fail to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “The computer storage device of claim 8, the instructions further cause the computing device to: access the search string associated with the electronic message; generate the alternative form of the search string using the transformation protocol that replaces original characters with Unicode characters or visually similar characters; and identify the plurality of n-grams of the search string in the alternative form of the search string.”  Based on the amended claim 9, Hartman, LaRosa and Huffner, in combination, fails to explicitly teach “access the search string associated with the electronic message; generate the alternative form of the search string using the transformation protocol that replaces original characters with Unicode characters or visually similar characters; and identify the plurality of n-grams of the search string in the alternative form of the search string”.
Regarding claim 10, the applied prior art references, taken alone or in combination, fail to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “The computer storage device of claim 8, wherein the instructions further cause the computing device to determine the instance of fuzzy inclusion of the protected string in the search string based on: a ratio of n-grams of the plurality of n-grams of the alternative form of the search string that match n-grams of an alternative form of the protected string”. 
Regarding claim 18, the applied prior art references, taken alone or in combination, fail to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “The apparatus of claim 17, the operations further comprising: accessing the search string associated with an electronic message; generating the alternative form of the search string using the transformation protocol that replaces original characters with Unicode characters or visually similar characters; and identifying the plurality of n-grams of the search string in the alternative form of the search string.” Based on the amended claim 18, Hartman, LaRosa and Huffner, in combination, fails to explicitly teach “access the search string associated with the electronic message; generate the alternative form of the search string using the transformation protocol that replaces original characters with Unicode characters or visually similar characters; and identify the plurality of n-grams of the search string in the alternative form of the search string”.
Regarding claim 20, the applied prior art references, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “the apparatus of claim 17, wherein determining that the search string is the instance of fuzzy inclusion of the protected string is based on a ratio of n- grams of the plurality of n-grams of the alternative form of the search string that match n-grams of an alternative form of the protected string”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leddy et al. (US 20200067861) relates to a system that is configured to pre-validate electronic communications before they are seen by users. In some embodiments, the system described herein is an automated adaptive system that can protect users against evolving scams.
Encinas et al. (US 2006/0047760) relates to a method and apparatus to identity SPAM emails is dis closed. The method sets a misspelling rejection ratio. Upon receipt of an email comprising (X) words, the method determines the number (Y) of misspelled words comprising that email. The method then calculates a misspelling ratio by dividing (Y) by (X), and then determines if the misspelling ratio is greater than or equal to the misspelling rejection ratio. If the method determines that the misspelling ratio is greater than or equal to the misspelling rejection ratio, then the method reports the email as SPAM.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498                  

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498